Calhoon, J.,
delivered the opinion of the court.
The second instruction given the state represents the doctrine, “falsus in uno, falsus in omnibus/’ in its most objectionable shape. As given, it is-a charge on the weight of evidence, and *121tells the jury, in effect, that, if they believe any statement of a witness untrue, they must believe all he said, whether 'or not the statement, was wilfully, knowingly or corruptly made, and whether or not they do-, in fact, believe his other statements to be true. White v. State, 52 Miss., on p. 227; Finley v. Hunt, 56 Miss., 221, and Sardis & Delta R. Co. v. McCoy, 85 Miss., 391 (37 South. Rep., 706), cited by appellant’s counsel, and 2 Wigmore on Evidence, sec. 1008, and Boykin v. State, 86 Miss., 481 (38 South. Rep., 725). We do not now decide any other assignment of error. Reversed and remanded.